DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both bolt holes and bolts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “alternately inverted triangle-shaped openings” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 1 recites “the mounting fixtures are each configured to releasably attach to a secondary payload bridge”. Claim 8, which is ultimately dependent upon claim 1 recites “the plurality of mounting fixtures are a plurality of bolt holes”. In the instant specification mounting fixtures are defined as: “[0030] the mounting fixtures 56 are a plurality of bolt holes” or “[0036] the mounting fixtures 56 any device for releasably attaching the secondary payload bridges 40 to the payload adapter 24 such as, for example, bolts.” Not clear from the claim or the specification if a mounting fixture is a hole or a fastener. If the mounting fixture is a bolt hole, how can it releasably attach?
Claim 11 recites similar limitations as above and are similarly rejected.
Claim 10 recites “triangle-shaped openings”. Not clear the exact shape of the triangle. A right triangle? Further, not clear which triangles in drawings are the alternately inverted ones? Figure 7 for instance displays larger and smaller triangle shapes formed by the rings 100 and 102, and refs. 50. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kutter et al (8393582) in view of Jones et al (20180055227).
In regards to claim 1, Kutter discloses a payload adapter configured to removably attach to one or more payload bridges, the payload adapter comprising:
a forward open end defined by a forward ring (as suggested in Fig. 3A top ring, not referenced), an aft open end defined by an aft ring (as suggested in Fig. 3A bottom ring, not referenced), and a plurality of truss supports connecting the forward ring and the aft ring to one another; and
a plurality of mounting fixtures disposed around a circumference the payload adapter (as suggested in Fig. 3A apertures, not referenced), wherein the mounting fixtures are each configured to releasably attach to a secondary payload bridge (Fig. 3C ref. 37).
Kutter does not expressly disclose: a plurality of truss supports connecting the forward ring and the aft ring to one another.
Jones teaches a plurality of truss supports connecting a forward ring to an aft ring (Fig. 1A, refs. 130, connected by way of one or more intermediate elements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter with Jones by providing a plurality of truss supports connecting the forward ring and the aft ring to one another in order to add strength to the payload adapter while saving weight. 

In regards to claim 6, Kutter as combined discloses the payload adapter of claim 1, wherein the payload adapter has an annular profile defining a circumference (Kutter as seen in Fig. 3A).

In regards to claim 7, Kutter as combined discloses the payload adapter of claim 6, wherein the plurality of mounting fixtures are disposed around the circumference of the payload adapter (Kutter Fig. 3A holes/apertures not referenced).

In regards to claim 8, Kutter as combined discloses the payload adapter of claim 6, wherein the plurality of mounting fixtures are a plurality of bolt holes disposed around the forward ring and around the aft ring (Kutter Fig. 3A holes/apertures not referenced).

In regards to claim 9, Kutter as combined discloses the payload adapter of claim 6, wherein the mounting fixtures are disposed around either an innermost side, an outermost side (Kutter Fig. 3A holes/apertures not referenced), or both the innermost side and the outermost side of the payload adapter.

In regards to claim 10, Kutter as combined discloses the payload adapter of claim 1, wherein the plurality of truss supports form alternately inverted triangle-shaped openings around a circumference of the payload adapter (Jones as seen at least in Fig. 1A for refs. 130).

Method claim 20 is rendered obvious in view of Kutter in view of Jones which discloses the claimed structure and is capable of performing the claimed limitations.

Claim 11, 16-17, 19 rejected under 35 U.S.C. 103 as being unpatentable over Kutter in view of Jones in view of Cook et al (9796488).
In regards to claim 11, Kutter discloses a payload adapter, comprising:
a forward open end defined by a forward ring (as suggested in Fig. 3A top ring, not referenced), an aft open end defined by an aft ring (as suggested in Fig. 3A bottom ring, not referenced), 
Kutter does not expressly disclose: a plurality of truss supports connecting the forward ring and the aft ring to one another.
Jones teaches a plurality of truss supports connecting a forward ring to an aft ring (Fig. 1A, refs. 130, connected by way of one or more intermediate elements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter with Jones by providing structure of a plurality of truss supports connecting the forward ring and the aft ring to one another in order to add strength to the payload adapter. 
Kutter as combined further discloses:
a plurality of mounting fixtures disposed around a circumference the payload adapter (as suggested in Fig. 3A apertures, not referenced); and
a secondary payload bridge (Fig. 3C ref. 37), comprising: a body portion (ref. 37 not referenced, section parallel with and coupled to ref. 22);
Kutter as combined dose not expressly disclose:
a plurality of attachment points connected to the body portion of the secondary payload bridge, 
Cook teaches a plurality attachment points (ref. 510 bolts).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter with Cook by providing a plurality of attachment points to secure the secondary payload bridges to the payloads adaptor as is well known in the art.
Kutter as combined further discloses:
wherein the plurality of mounting fixtures are each configured to releasably attach to one of the plurality of attachment points of the secondary payload bridges (ref. 510 disclosed as bolts accordingly releasable fastener); and
Kutter does not expressly disclose:
a secondary payload port that is connected to the body portion, wherein the secondary payload port is configured to releasably attach to a corresponding secondary payload. However, Kutter teaches in an alternative embodiment a payload port connected to payload (Fig. 3B ref. 36) and is releasable connection (ref. 24 separable payload modules).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with a secondary payload port that is connected to the body portion and the secondary payload port is configured to releasably attach to a corresponding secondary payload in order to allow power and data connections to the payload. 

In regards to claim 16, Kutter as combined discloses the payload adapter of claim 11, wherein the payload adapter has an annular profile defining a circumference (Kutter as seen at least in Figs. 1).

In regards to claim 17, Kutter as combined discloses the payload adapter of claim 16, wherein the plurality of mounting fixtures are disposed around the circumference of the payload adapter (Kutter Fig. 3A).

In regards to claim 19, Kutter as combined discloses the payload adapter of claim 11, wherein the plurality of truss supports form alternately inverted triangle-shaped openings around a circumference of the payload adapter (Jones as seen at least in Fig. 1A for refs. 130).

Claim 2, 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over  Kutter, Jones as applied to claim 1 above, and further in view of Fritz et al (5898123)
In regards to claim 2, Kutter as combined discloses the payload adapter of claim 1, but does not expressly disclose: wherein the plurality of mounting fixtures are disposed around the forward ring and the aft ring of the payload adapter.
Fritz teaches mounting fixtures (Fig. 1A ref. 14b) on forward or aft ring of a rocket stage separator.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with Fritz by providing the plurality of mounting fixtures are disposed around the forward ring and the aft ring of the payload adapter in order to provide more secure attachment positions for the secondary payload bridge on bother the forward ring and the aft ring. 

In regards to claim 3, Kutter as combined discloses the payload adapter of claim 2, but does not expressly disclose: wherein the payload adapter further comprises an upper ring and a lower ring that are disposed between the forward ring and the aft ring.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an upper ring and a lower ring that are disposed between the forward ring and the aft ring in order to add increased strength and stability to the structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 4, Kutter as combined discloses ate payload adapter of claim 3, wherein the plurality of mounting fixtures are disposed around both the upper ring and the lower ring (Kutter ref. 37 spans from top to bottom accordingly as mounted disposed around both the upper ring and the lower ring).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over  Kutter, Jones as applied to claim 1 above, and further in view of Barber et al (20130221163).
In regards to claim 5, Kutter as combined discloses the payload adapter of claim 1, but does not expressly disclose: wherein the plurality of truss supports are constructed of a carbon fiber composite. Barber teaches carbon fiber composite used in launch vehicle structure ([0021] “lightweight, high strength material, such as carbon fiber”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with Barber by providing the plurality of truss supports are constructed of a carbon fiber composite in order to save weight and optimize strength. 

Claim 12, 13, 14, 18 rejected under 35 U.S.C. 103 as being unpatentable over  Kutter, Jones, Cook as applied to claim 11 above, and further in view of Fritz.
In regards to claim 12, Kutter as combined discloses the payload adapter of claim 11, but does not expressly disclose wherein the plurality of mounting fixtures are disposed around the forward ring and the aft ring of the payload adapter.
Fritz teaches mounting fixtures (Fig. 1A ref. 14b) on forward or aft ring of a rocket stage separator.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with Fritz by providing the plurality of mounting fixtures are disposed around the forward ring and the aft ring of the payload adapter in order to provide more secure attachment for the secondary payload bridge. 

In regards to claim 13, Kutter as combined discloses the payload adapter of claim 12, but does not expressly disclose: wherein the payload adapter further comprises an upper ring and a lower ring that are disposed between the forward ring and the aft ring.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an upper ring and a lower ring that are disposed between the forward ring and the aft ring in order to add increased strength and stability to the structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 14, Kutter as combined discloses the payload adapter of claim 13, wherein the plurality of mounting fixtures are disposed around both the upper ring and the lower ring (Kutter ref. 37 spans from top to bottom accordingly as mounted disposed around both the upper ring and the lower ring).

In regards to claim 18, Kutter as combined discloses the payload adapter of claim 16, but does not expressly disclose: wherein the plurality of mounting fixtures are a plurality of bolt holes disposed around the forward ring and around the aft ring. 
Fritz teaches mounting fixtures (Fig. 1A ref. 14b) on forward or aft ring of a rocket stage separator.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with Fritz by providing the plurality of mounting fixtures are disposed around the forward ring and the aft ring of the payload adapter in order to provide more secure attachment positions for the secondary payload bridge. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over  Kutter, Jones, Cook as applied to claim 11 above, and further in view of Barber.
In regards to claim 15, Kutter as combined discloses the payload adapter of claim 11, but does not expressly disclose: wherein the plurality of truss supports are constructed of a carbon fiber composite.
Barber teaches carbon fiber composite used in launch vehicle structure ([0021] “lightweight, high strength material, such as carbon fiber”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutter as combined with Barber by providing the plurality of truss supports are constructed of a carbon fiber composite in order to save weight and optimize strength. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. Cited references display stage adaptors as well as ESPA adaptors comprising truss and sold panel builds.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642